ALLOWABILITY NOTICE
Response to Arguments
	The applicant’s arguments filed 02/19/2021 have been fully considered by the examiner. The applicant argues that the claims as amended in the documents filed 2/19/2021 overcome all rejections in the previous Office action mailed 10/21/2021. The examiner agrees. All previous rejections are withdrawn in light of the claim amendments.

Election/Restrictions
Claim 22 is allowable. Claim 48, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 3/25/2020, is hereby withdrawn and claim 48 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to disclose, teach or fairly suggest, singly and in combination the claim limitations including the arrangement of the standoff, catheter and at least one sensor configured to obtain data indicative of changes in ICP at the distal end of the catheter, wherein the catheter defines a lumen configured to fill with media to provide a pressure conductive path following implantation through the hole as set forth in Claim 22 and the standoff, catheter and at least one sensor configured to obtain data indicative of changes in ICP at the distal end of the catheter, a diaphragm configured to deform in response to changes in ICP, wherein the diaphragm is positioned at the distal side of the body and a recess in the distal side of the body and extending circumferentially about the diaphragm as set forth in Claim 38. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.